As filed with the Securities and Exchange Commission on October 3, 2012 1933 Act File No. 033-57986 1940 Act File No. 811-07470 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 63 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 64 [ X ] (Check appropriate box or boxes.) EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EAGLE SERIES TRUST CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for Class A, Class C, Institutional Class – I and Retirement Class – R-3, R-5 and R-6 shares of Small Cap Stock Fund Statement of Additional Information for Small Cap Stock Fund Part C of Form N-1A Signature Page Exhibits EAGLE SMALL CAP STOCK FUND Prospectus [ ], 2012 Class A Shares: Class C Shares: Class I Shares: Class R-3 Shares: Class R-5 Shares: Class R-6 Shares: Eagle Family of Funds Go Paperless with eDelivery For more information, see inside cover, or visit eagleasset.com/eDelivery These securities have not been approved or disapproved by the Securities and Exchange Commission (“Commission”), nor has the Commission passed upon the accuracy or adequacy of the fund’s Prospectus. Any representation to the contrary is a criminal offense. 1 Table of Contents Summary of Eagle Small Cap Stock Fund Investment Objective 1 Fees and Expenses 1 Expense Example 1 Portfolio Turnover 1 Principal Investment Strategies 1 Principal Risks 2 Performance 2 Manager 2 Portfolio Manager(s) 2 Purchase and Sale of Fund Shares 2 Tax Information 2 Payments To Broker-Dealers and Other Financial Intermediaries 2 Historical Performance of Similar Accounts Managed by the Portfolio Manager 3 More Information About the Fund Additional Information on the Fund 4 Additional Information Regarding Investment Strategies 4 Additional Information About Risk Factors 4 Manager 5 Portfolio Managers 5 Distributor 5 Rule 12b-1 Distribution Plan 5 Payments to Financial Intermediaries 5 Your Investment 6 Class A Shares 6 Sales Charge Reductions 6 Class C Shares 7 Application of CDSC 7 Reinstatement Privilege 8 Class I Shares 8 Class R-3 and R-5 Shares 8 Class R-6 Shares 8 Investing in Shares 8 How to Invest 9 How To Sell Your Investment 10 How To Exchange Your Shares 11 Valuing Your Shares 12 Doing Business with the Funds 13 Dividends, Capital Gains Distributions and Taxes 14 Financial Highlights 15 For More Information 16 Go Paperless with eDelivery 2 Visit eagleasset.com/eDelivery to receive shareholder communications including prospectuses and fund reports with a service that is all about the environment: Environmentally friendly. Efficient. Easy. Go green with eDelivery by reducing the number of trees used to produce paper. Stop waiting on regular mail. Your documents will be sent via email as soon as they are available. Download and save files using your home computer with a few clicks of a mouse. 3 SUMMARY OF SMALL CAP STOCK FUND|12.1.2012 Investment objective | The Eagle Small Cap Stock Fund (“Small Cap Stock Fund” or the “fund”) seeks capital appreciation. Fees and expenses | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the Small Cap Stock Fund. You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Class A shares of the Eagle Family of Funds. More information about these and other discounts is available from your financial professional, on page 13 of the fund’s Prospectus and on page 22 of the fund’s Statement of Additional Information. Shareholder fees (fees paid directly from your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) 4.75% None None None None None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None (a) 1% None None None None Redemption Fee (as a % of amount redeemed, if applicable) None None None None None None Annual fund operating expenses (expenses deducted from fund assets): Class A Class C Class I Class R-3 Class R-5 Class R-6 Investment Advisory Fees 0.60% 0.60% 0.60% 0.60% 0.60% 0.60% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.00% 0.50% 0.00% 0.00% Other Expenses (b) 1.19% 1.37% 1.19% 1.37% 1.37% 1.37% Acquired Fund Fees and Expenses (c) []% []% []% []% []% []% Total Annual Fund Operating Expenses (d) 1.74% 2.67% 1.49% 2.17% 1.67% 1.67% Fee Caps and Expense Reimbursements -0.89% -1.02% -0.89% -1.02% -1.07% -1.17% 4 Net Expenses 1.50% 2.30% 0.95% 1.70% 0.95% 0.85% (a) If you purchased $1,000,000 or more of Class A shares of an Eagle mutual fund that were not otherwise eligible for a sales charge waiver and sell the shares within 18 months from the date of purchase, you may pay up to a 1% contingent deferred sales charge at the time of sale. (b) For Class R-6 shares, shareholder service fees represent 0.00% of other expenses. (c) Acquired fund fees and expenses are fees incurred indirectly by the fund as a result of investment in certain pooled investment vehicles, such as mutual funds. (d) Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to cap its investment advisory fee and/or reimburse certain expenses of the fund to the extent that: annual operating expenses of each class exceed a percentage of that class’ average daily net assets through February 28, 2014 as follows: Class A – 1.50%, Class C – 2.30%, Class I - 0.95%, Class R-3 - 1.70%, Class R-5 - 0.95%, and Class R-6 - 0.85%. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, and extraordinary expenses, and includes offset expense arrangements with the fund’s custodian. The fund’s Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fee reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share Class Year 1 Year 3 Class A $[ ] $[ ] Class C $[ ] $[ ] Class I $[ ] $[ ] Class R-3 $[ ] $[ ] Class R-5 $[ ] $[ ] Class R-6 $[ ] $[ ] Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the fund’s performance.The fund, because it has not commenced operations, does not yet have a portfolio turnover rate. Principal investment strategies | During normal market conditions, the Small Cap Stock Fund seeks to achieve its objective by investing at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the equity securities of small-capitalization companies. The fund’s portfolio 5 managers consider small-capitalization companies to be those companies that, at the time of purchase, have a market capitalization equal to or less than the largest company in the Russell 2000® Index during the most recent 12-month period (approximately $3.7 billion during the 12-month period ended July 31, 2012). Equity securities include common and preferred stocks, warrants or rights exercisable into common or preferred stock, and securities convertible into common or preferred stock. Although the fund’s primary focus is on the equity securities of small-capitalization companies, the fund also may invest in other investment companies or exchange-traded funds. When making their investment decisions, the portfolio managers generally focus on investing in the securities of small-capitalization companies that demonstrate growth potential at a price that does not appear to reflect the company’s true underlying value.The portfolio managers utilize a three-pronged investment philosophy when evaluating potential additions to the fund’s portfolio – Quality, Valuation and Balance.The portfolio managers seek quality by investing in companies with superior cash-flow generation, management teams with a successful record of business-strategy execution, sustainable growth and a defensive business model. They seek attractive valuation using market fluctuations as opportunistic entry points. Finally, the portfolio managers attempt to balance the portfolio through sector-weight policies that provide diversification across major economic sectors.The fund will sell securities when the portfolio managers believe they have become overvalued or if they no longer meet the portfolio managers’ investment criteria. Principal risks | The greatest risk of investing in this fund is that you could lose money. The values of most debt securities held by the fund may be affected by changing interest rates and by changes in the effective maturities and credit ratings of these securities. For example, the values of debt securities in the fund’s portfolio generally will decline when interest rates rise and increase when interest rates fall. As a result, the fund’s net asset value (“NAV”) may also increase or decrease. Investments in this fund are subject to the following primary risks and these risks are further explained in the statutory Prospectus under “Additional Information on Investment Strategies” and “Additional Information on Risks.” ●Growth stock risk is the risk of a lack of earnings increase or lack of dividend yield; ●Market timing risk arises because certain types of securities in which the fund invests, including small-cap securities, could cause the fund to be at greater risk of market timing activities by fund shareholders; ●Investing in other investment companies and exchange-traded funds (“ETFs”) carries with it the risk that by investing in another investment company or ETF the fund, and therefore its shareholders, indirectly bear the fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company or ETF, in addition to the fees and expenses fund shareholders directly bear in connection with the fund’s own operations; ●Small-cap company risk arises because small-cap companies may have narrower commercial markets, less liquidity and less financial resources than large-cap companies; 6 ●Stock market risk is the risk of broad stock market decline or decline in particular holdings; and ●Value stock risk arises from the possibility that a stock’s true value may not be fully realized by the market. Performance | No performance information is presented because the fund has not yet commenced operations. In the future, performance information will be presented in this section. To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. Manager | Eagle Asset Management, Inc., 880 Carillon Parkway, St. Petersburg, Florida 33716, is the fund’s investment adviser. Portfolio Managers | Charles Schwartz, CFA®, Betsy Pecor, CFA®and Matthew McGeary, CFA®are Co-Portfolio Managers of the fund and each a Vice President of Investments at Eagle.Each are jointly responsible for the day-to-day management of the fund. Mr. Schwartz, Ms. Pecor and Mr. McGeary have been Co-Portfolio managers of the fund since its inception in 2012. Purchase and sale of fund shares | You may purchase, redeem, or exchange Class A, C and I shares of the fund on any business day through your financial intermediary, by mail at Eagle Family of Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615 East Michigan Street, Third Floor, Milwaukee, WI, 53202 (for overnight service), or by telephone (800.421.4184). Shares may also be purchased by check, wire, or electronic bank transfer. In Class A and Class C shares, the minimum purchase amount is $1,000 for regular accounts, $500 for retirement accounts and $50 through a periodic investment program, with a minimum subsequent investment plan of $50 per month. For individual investors, the minimum initial purchase for Class I shares is $2,500,000, while fee-based plan sponsors set their own minimum requirements. Class R-3 and Class R-5 shares can only be purchased through a participating retirement plan and the minimum initial purchase for Class R-3 shares and Class R-5 shares is set by the plan administrator. Class R-6 shares can only be purchased through a qualifying retirement plan or Section 529 college savings plan. To be eligible, shares must be held through plan administrator level or omnibus accounts held on the books of the fund. The minimum initial purchase amount for individual investors is set by the plan administrator. Tax information |The dividends you receive from the fund will be taxed as ordinary income or net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax upon withdrawal from such tax-deferred arrangement. Payments to broker-dealers and other financial intermediaries | If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may influence the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 7 Historical performance of similar accounts managed by the Portfolio Manager | As of the date of the Prospectus, the fund had not yet commenced operations and, thus, the fund does not have performance history. The performance shown below is not the performance of the Small Cap Stock Fund and is not a guarantee of future results in managing the fund. This composite performance information should not be considered a substitute for the fund’s performance. The performance information included below (“Composite”) has been provided by Eagle and is designed to show you how accounts managed by the portfolio managers have performed over various periods in the past. The Composite is comprised of a composite of accounts that were managed by the portfolio team at another registered investment adviser (“Predecessor Firm”) since 2004. The Composite includes all of the accounts managed in a substantially similar manner by the portfolio managers with substantially similar investment strategies to the fund. The Composite is net of the Small Cap Stock Fund’s contractual Class A share maximum operating expenses (1.50%). The Class A share maximum was selected for comparison because it is the most representative of the portfolio managers’ record. Certain investment, diversification and tax law limitations that are imposed on registered investment companies such as the fund are not applicable to the Composite and would have adversely affected the performance of the Composite had they been applicable. In addition, while Eagle does not charge a performance fee to the fund, a performance fee may have been charged to certain of the accounts in the Composite and thus the portfolio managers may have had different incentives in managing these accounts as compared to the fund. The current composite performance may vary from that shown. Average annual total returns (for the periods ended July 31, 2012) 1-yr 3-yr 5-yr Since-Inception (10/1/04) Small-Cap Composite (3.07)% 18.29% 3.80% 8.21% Russell 2000® Index (a) (reflects no deduction for fees, expenses or taxes) 0.19% 13.71% 1.69% 5.76% Russell 2500® Index (b) (reflects no deduction for fees, expenses or taxes) 0.88% 15.42% 2.24% 6.70% (a) The Russell 2000® Index is an unmanaged index comprised of the 2,000 smallest companies in the Russell 3000® Index.The Russell 3000® Index measures the performances of the 3,000 largest U.S. companies based on total market capitalization. The returns of the index do not include the effect of any sales charges. That means that actual returns would be lower if they included the effect of sales charges. (b) The Russell 2500® Index is an unmanaged index comprised of the 2,500 smallest companies in the Russell 3000® Index. The Russell 3000® Index measures the performances of the 3,000 largest U.S. 8 companies based on total market capitalization. The returns of the Russell 2500® Index do not include the effect of any sales charges. That means that actual returns would be lower if they included the effect of sales charges. 9 Additional Information on the Fund The fund’s investment objective is non-fundamental and may be changed by the Board of Trustees without shareholder approval. As a temporary defensive measure because of market, economic or other conditions, the fund may invest up to 100% of its assets in high-quality, short-term debt instruments or may take positions that are inconsistent with its principal investment strategies. To the extent that the fund invokes this strategy, its ability to achieve its investment objective may be affected adversely. Additional Information Regarding Investment Strategies Although the fund’s primary focus is on the equity securities of small companies, the fund also may invest in other investment companies or exchange-traded funds.The Fund may sell securities for a variety of reasons. Typically, the Fund will sell a security if the portfolio managers believe it is overvalued or when the market cap has grown such that the company is no longer appropriate for a small-cap fund. The portfolio managers may also choose to trim a holding if the position size exceeds the portfolio managers' specified weighting guidelines. Additional Information About Risk Factors The greatest risk of investing in a mutual fund is that its returns will fluctuate and you could lose money. Turbulence in financial markets and reduced liquidity in equity, credit and fixed income markets may negatively affect many issuers worldwide, which could have an adverse effect on the fund. Additionally, while the portfolio managers seek to take advantage of investment opportunities that will maximize the fund’s investment returns, there is no guarantee that such opportunities will ultimately benefit the fund. There is no assurance that the portfolio managers’ investment strategy will enable the fund to achieve its investment objective. Investments in this fund are subject to the following primary risks: Growth stocks | Growth companies are expected to increase their earnings at a certain rate. When these expectations are not met, investors may punish the prices of stocks excessively, even if earnings showed an absolute increase. Growth company stocks also typically lack the dividend yield that can cushion stock prices in market downturns. Market timing | Because of specific securities a fund may invest in, it could be subject to the risk of market timing activities by fund shareholders. Some examples of these types of securities are high-yield, small-cap and foreign securities. Typically, foreign securities offer the most opportunity for these market timing activities. A fund generally prices these foreign securities using their closing prices from the foreign markets in which they trade, typically prior to a fund’s calculation of its NAV. These prices may be affected by events that occur after the close of a foreign market but before a fund prices its shares. In such instances, a fund may fair value foreign securities. However, some investors may engage in frequent short-term trading in a fund to take advantage of any price differentials that may be reflected in the NAV of a fund’s shares. There is no assurance that fair valuation of securities can reduce or 10 eliminate market timing. While the manager and transfer agent of the Funds monitor trading in each fund, there is no guarantee that they can detect all market timing activities. Other investment companies and ETFs | Investments in the securities of other investment companies and exchange-traded funds (“ETFs”), (which may, in turn invest in equities, bonds, and other financial vehicles) may involve duplication of advisory fees and certain other expenses. By investing in another investment company or ETF, a fund becomes a shareholder of that investment company or ETF. As a result, fund shareholders indirectly bear the fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company or ETF, in addition to the fees and expenses fund shareholders directly bear in connection with the fund’s own operations. As a shareholder, the fund must rely on the investment company or ETF to achieve its investment objective. If the investment company or ETF fails to achieve its investment objective, the value of the fund’s investment will decline, adversely affecting the fund’s performance. In addition, because ETFs are listed on national stock exchanges and are traded like stocks listed on an exchange, ETF shares may potentially trade at a discount or a premium. Investments in ETFs are also subject to brokerage and other trading costs, which could result in greater expenses to a fund. Finally, because the value of ETF shares depends on the demand in the market, the portfolio manager may not be able to liquidate a fund’s holdings at the most optimal time, adversely affecting the fund’s performance. Small-cap companies | Investments in small-cap companies generally involve greater risks than investing in large-capitalization companies. Small-cap companies often have narrower commercial markets and more limited managerial and financial resources than larger, more established companies. As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of a fund’s portfolio. Generally, the smaller the company size, the greater these risks. Additionally, small-cap companies may have less market liquidity than large-cap companies. Stock market | The value of a fund’s stock holdings may decline in price because of changes in prices of its holdings or a broad stock market decline. These fluctuations could be a sustained trend or a drastic movement. The stock markets generally move in cycles, with periods of rising prices followed by periods of declining prices. The value of your investment may reflect these fluctuations. Value stocks | Investments in value stocks are subject to the risk that their true worth may not be fully realized by the market. This may result in the value stocks’ prices remaining undervalued for extended periods of time. A fund’s performance also may be affected adversely if value stocks remain unpopular with or lose favor among investors. Management of the Fund Manager Eagle Asset Management, Inc. (“Eagle” or “Manager”) located at 880 Carillon Parkway, St. Petersburg, Florida 33716, serves as investment adviser and administrator for the fund. Eagle manages, supervises and conducts the business and administrative affairs of the fund. Eagle is a wholly owned subsidiary of 11 Raymond James Financial, Inc. (“RJF”) which, together with its subsidiaries, provides a wide range of financial services to retail and institutional clients. As of [ ], Eagle had approximately [ ] of assets under management. The basis for the approval of the Investment Advisory contract will be contained in the annual report for the period ended October 31, 2012. Eagle’s contractual annual investment advisory fee for the fund is 0.60% of the fund’s average daily net assets. The fund has entered into an Administration Agreement with Eagle under which the fund pays Eagle for various administrative services at a rate of 0.15% of average daily net assets for Class A, Class C and Class R-3 shares and a rate of 0.10% of average daily net assets for Class I, Class R-5 and Class R-6 shares. Portfolio Managers Charles Schwartz, CFA®, Betsy Pecor, CFA®and Matthew McGeary, CFA®are Co-Portfolio Managers of the fund and each a Vice President of Investments at Eagle.Each are jointly responsible for the day-to-day management of the fund. They have each been Co-Portfolio managers of the fund since its inception in 2012.They each joined Eagle in August 2012. Previously, Mr. Schwartz served as Co-Portfolio Manager and Senior Vice President at Sentinel Investments from 2004 to 2012. Prior to joining Eagle, Ms. Pecor served as Co-Portfolio Manager at Sentinel Investments from 2005 to 2012. Prior to joining Eagle, Mr. McGeary served as Co-Portfolio Manager at Sentinel Investments from 2011 to 2012 and as Equity Analyst at the same firm from 2005 to 2011. Additional information about portfolio manager compensation, other accounts managed by the portfolio managers, and portfolio manager ownership of fund shares is found in the Statement of Additional Information (“SAI”). Distributor Eagle Fund Distributors, Inc. (“Distributor”), a wholly-owned subsidiary of Eagle, serves as the distributor of the fund. The Distributor may compensate other broker-dealers to promote sales of fund shares. The Distributor’s role is that of an underwriter and it serves only as an agent for accepting shareholder instructions and does not maintain brokerage accounts for any shareholders. Rule 12b-1 Distribution Plan The fund has adopted a Distribution Plan for each share class under Rule 12b-1 that allows it to pay distribution and service fees for the sale of its A shares, C shares and R-3 shares and for services provided to shareholders. Because these fees are paid out of the fund’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Under the fund’s distribution plan, the fund is authorized to pay a maximum distribution and service fee of up to 0.35% of average daily assets on Class A shares. The fund’s Board of Trustees has approved a current fee of 0.25% on Class A shares. Also, under the fund’s distribution plan, the fund is authorized to pay a maximum distribution and service fee of up to 0.50% of average daily net assets on Class R-3 shares. Class C shares of the fund are subject to ongoing Rule 12b-1 fees of up to 1.00% of their average daily net assets. 12 The fund does not incur any direct distribution expenses related to Class I, Class R-5 or Class R-6 shares. However, the fund has adopted a Distribution Plan for each share class in accordance with Rule 12b-1 under the Investment Company Act of 1940, which authorizes the use of any fees received by Eagle or any third party out of its own resources in accordance with the Investment Advisory and Administration Agreement to be used for the sale and distribution of Class I, Class R-5 or Class R-6 shares. Payments to Financial Intermediaries Eagle, the Distributor or one or more of their corporate affiliates (“Affiliate” or “Affiliates”) make cash payments to financial intermediaries in connection with the promotion and sale of shares of the fund. Eagle or the Distributor also make cash payments to one or more of its Affiliates. Cash payments include cash revenue sharing payments and other payments for certain administrative services, transaction processing services and certain other marketing support services. Eagle or its Affiliates make these payments from their own resources and the Distributor generally makes such payments from the retention of underwriting concessions or 12b-1 fees. The Board, Eagle or its Affiliates may terminate or suspend payments at any time. In this context, the term “financial intermediaries” includes any broker, dealer, bank (including bank trust departments), registered investment adviser, financial planner, retirement plan administrator and any other financial intermediary having a selling, administration or similar agreement with Eagle, the Distributor and/or an Affiliate. Eagle or its Affiliates make revenue sharing payments as incentives to certain financial intermediaries to promote and sell shares of the fund. The benefits that Eagle and its Affiliates receive when these payments are made include, among other things, placing the fund on the financial adviser’s fund sales system, possibly placing the fund on the financial intermediary’s preferred or recommended fund list, and access (in some cases on a preferential basis over other competitors) to individual members of the financial intermediary’s sales force or to the financial intermediary’s management. Revenue sharing payments are sometimes referred to as “shelf space” payments because the payments compensate the financial intermediary for including the fund in its fund sales system (on its “sales shelf”). Eagle and its Affiliates compensate financial intermediaries differently depending typically on the level and/or type of considerations provided by the financial intermediary. The revenue sharing payments Eagle or its Affiliates make may be calculated on the average daily net assets of the applicable fund attributable to that particular financial intermediary (“Asset-Based Payments”). Asset-Based Payments primarily create incentives to retain previously sold shares of the fund in investor accounts. The revenue sharing payments Eagle or its Affiliates make may be also calculated on sales of new shares in the fund attributable to a particular financial intermediary (“Sales-Based Payments”). Sales-Based Payments may create incentives for the financial intermediary to, among other things, sell more shares of a particular fund or to switch investments between funds frequently. Eagle or its Affiliates also make other payments to certain financial intermediaries for processing certain transactions or account maintenance activities (such as processing purchases, redemptions or exchanges, cash sweep payments, or producing customer account statements) or for providing certain other marketing support services (such as financial assistance for conferences, seminars or sales or training programs at which Eagle’s or its Affiliates’ personnel may make presentations on the fund to the financial intermediary’s sales force and clients). Financial intermediaries may earn profits on these 13 payments for these services, since the amount of the payment may exceed the cost of providing the service. Certain of these payments are subject to limitations under applicable law. An Affiliate also makes payments to financial intermediaries for these services, to the extent that these services replace services that would otherwise be provided by the fund’s transfer agent or otherwise would be a direct obligation of the fund. The fund reimburses the Affiliate for these payments as transfer agent out-of-pocket expenses. Eagle and its Affiliates are motivated to make the payments described above since they promote the sale of fund shares and the retention of those investments by clients of financial intermediaries. To the extent financial intermediaries sell more shares of the fund or retain shares of the fund in their clients’ accounts, Eagle and its Affiliates benefit from the incremental management and other fees paid to Eagle and its Affiliates by the fund with respect to those assets. In certain cases, these payments could be significant to the financial intermediary. Your financial intermediary may charge you additional fees and/or commissions other than those disclosed in this Prospectus. You can ask your financial intermediary about any payments it receives from Eagle or its Affiliates or the fund, as well as about fees and/or commissions it charges. Your Investment The fund offers Class A, Class C, Class I, Class R-3, Class R-5 and Class R-6 shares. Each class has a different combination of purchase restrictions, sales charges and ongoing fees allowing you to choose the class that best meets your needs. The following sections explain the sales charges or other fees you may pay when investing in each class. Class A Shares You may purchase Class A shares at the “offering price,” which is a price equal to their NAV, plus a sales charge imposed at the time of purchase. Class A shares currently are subject to ongoing distribution and service (Rule 12b-1) fees equal to 0.25% of their average daily net assets. If you choose to invest in Class A shares, you will pay a sales charge at the time of each purchase. The table below shows the charges both as a percentage of offering price and as a percentage of the amount you invest. Because of rounding of the calculation in determining the sales charges, you may pay more or less than what is shown in the tables below. If you invest more, the sales charge will be lower. Sales Charge as a percentage of: Your Investment Offering Price (a) Your Investment (a) Dealer Concession as % of offering price (b) Less than $25,000 4.75%
